Evans, J.
1. “It is not tile duty of the court to carve up the ease into different propositions, and instruct the jury specifically on each as to reasonable doubt, but to submit the case as a whole upon all the evidence, and instruct upon the subject of doubt in appropriate terms upon the whole case.” Carr v. State, 84 Ga. 250.
2. A new trial will not be'granted in a criminal case, where the evidence strongly supports the verdict, and where the judge fully and fairly charged the jury concerning the law of reasonable doubt, solely because of the refusal to give a request instructing them, in effect, that if they have a reasonable doubt as to the existence of some particular and specially enumerated fact, or what should be the proper inference therefrom, it would be their duty to give the accused the benefit of such doubt. McDuffie v. State, 90 Ga. 786; Delk v. State, 92 Ga. 453; Williams v. State, 123 Ga. 138; Cress v. State, 126 Ga. 564.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.

Chief Justice Fish was prevented by sickness from participating in the decisions where he is reported to have been absent, in this and the next preceding volume.